Exhibit 10.31

 

 

WAIVER UNDER CREDIT AGREEMENT

among

GASTAR EXPLORATION USA, INC.

THE GUARANTORS SIGNATORY HERETO

THE LENDERS SIGNATORY HERETO

and

AMEGY BANK NATIONAL ASSOCIATION,

as Administrative Agent

Effective

March 12, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS AND INTERPRETATION    1 1.1    Terms Defined Above    1
1.2    Terms Defined in Credit Agreement    2 1.3    References    2 1.4   
Articles and Sections    2 1.5    Number and Gender    2 Article II WAIVER    2
2.1    Waiver.    2 2.2    Limitation on Waiver    3 Article III REPRESENTATIONS
AND WARRANTIES    3 Article IV RATIFICATION AND ACKNOWLEDGMENTS    3 Article V
MISCELLANEOUS    4 5.1    Successors and Assigns    4 5.2    Rights of Third
Parties    4 5.3    Counterparts    4 5.4    Integration    4 5.5   
Severability    4 5.6    Governing Law    4

 

i



--------------------------------------------------------------------------------

WAIVER UNDER CREDIT AGREEMENT

This WAIVER UNDER CREDIT AGREEMENT (this “Waiver”) executed effective as of
March 12, 2009 (the “Effective Date”) is by and among GASTAR EXPLORATION USA,
INC., a Michigan corporation (the “Borrower”), GASTAR EXPLORATION LTD., an
Alberta, Canada corporation (the “Parent”), GASTAR EXPLORATION NEW SOUTH WALES,
INC., a Michigan corporation (“Gastar New South Wales”), GASTAR EXPLORATION
VICTORIA, INC., a Michigan corporation (“Gastar Victoria”), GASTAR EXPLORATION
TEXAS, INC., a Michigan corporation (“Gastar Texas Inc”), GASTAR EXPLORATION
TEXAS, LP, a Delaware limited partnership (“Gastar Texas LP”), and GASTAR
EXPLORATION TEXAS LLC, a Delaware limited liability company (“Gastar Texas LLC”,
and the Parent, Gastar New South Wales, Gastar Victoria, Gastar Texas Inc.,
Gastar Texas LP and Gastar Texas LLC, collectively, the “Initial Guarantors”),
the lenders party to that certain Credit Agreement dated effective November 29,
2007 by and among the Borrower, the Initial Guarantors, the lenders party
thereto or bound thereby from time to time (the “Lenders”), and Amegy Bank
National Association, a national banking association, as administrative agent
for the Lenders, letter of credit issuer and collateral agent for the Lenders
and certain other parties (as amended to the Effective Date, the “Credit
Agreement”), and AMEGY BANK NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Initial Guarantors, the Lenders and the Agent are
parties to the Credit Agreement; and

WHEREAS, the Borrower and the Initial Guarantors have requested that the Agent
and the Lenders waive any default or right to exercise any remedy as a result of
the inability of the Borrower and the Initial Guarantors to deliver to the Agent
an unqualified opinion with respect to the consolidated Financial Statements of
the Parent and its consolidated Subsidiaries at December 31, 2008 and for the
year then ended, as required by Section 5.3 of the Credit Agreement, solely as a
result of the pending maturities of the Obligations and the Parent’s convertible
senior debentures due November 20, 2009;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Credit Agreement and herein, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Waiver Under Credit Agreement, each of
the terms “Agent,” “Borrower,” “Credit Agreement,” “Effective Date,” “Gastar New
South Wales,” “Gastar Texas Inc,” “Gastar Texas LLC,” “Gastar Texas LP,” “Gastar
Victoria,” “Initial Guarantors,” Lenders,” “Parent” and “Waiver” shall have the
meaning assigned to such term hereinabove.



--------------------------------------------------------------------------------

1.2 Terms Defined in Credit Agreement. Each term defined in the Credit Agreement
and used herein without definition shall have the meaning assigned to such term
in the Credit Agreement, unless herein expressly provided to the contrary.

1.3 References. References in this Waiver to Exhibit, Article or Section numbers
shall be to Exhibits, Articles or Sections of this Waiver, unless expressly
stated to the contrary. References in this Waiver to “hereby,” “herein,”
“hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of
similar import shall be to this Waiver in its entirety and not only to the
particular Schedule, Exhibit, Article, or Section in which such reference
appears. Specific enumeration herein shall not exclude the general and, in such
regard, the terms “includes” and “including” used herein shall mean “includes,
without limitation,” or “including, without limitation,” as the case may be,
where appropriate. Except as otherwise indicated, references in this Waiver to
statutes, sections, or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, or regulation referred to.
References in this Waiver to “writing” include printing, typing, lithography,
facsimile reproduction, and other means of reproducing words in a tangible
visible form. References in this Waiver to amendments and other contractual
instruments shall be deemed to include all exhibits and appendices attached
thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of the Credit Agreement or this Waiver. References
in this Waiver to Persons include their respective successors and permitted
assigns.

1.4 Articles and Sections. This Waiver, for convenience only, has been divided
into Articles and Sections; and it is understood that the rights and other legal
relations of the parties hereto shall be determined from this instrument as an
entirety and without regard to the aforesaid division into Articles and Sections
and without regard to headings prefixed to such Articles or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

ARTICLE II

WAIVER

2.1 Waiver.

(a) The Agent and the Lenders waive any Default or Event of Default under the
Credit Agreement or any other Loan Document, together with the right of the
Agent or the Lenders to exercise any remedy based thereon, as a result of, and
agree that no breach of the Credit Agreement or any other Loan Document shall
arise, including any

 

- 2 -



--------------------------------------------------------------------------------

breach of Section 5.3 of the Credit Agreement, as a result of, the audited
Financial Statements of the Parent and its consolidated Subsidiaries for the
fiscal year of the Parent ending on December 31, 2008, being accompanied by a
qualified opinion of the Parent’s auditors, insofar and only insofar as such
qualification is based on the Parent’s need to refinance or raise capital to
retire debt maturing in 2009 and any doubt raised thereby about the Parent’s
ability to continue as a going concern.

(b) The Agent and the Lenders waive any Default or Event of Default under the
Credit Agreement or any other Loan Document, together with the right of the
Agent or the Lenders to exercise any remedy based thereon, as a result of, and
agree that no breach of the Credit Agreement or any other Loan Document shall
arise, including any breach of Section 6.14 of the Credit Agreement, from, any
failure of the ratio of Current Assets to Current Liabilities to be less than
1.00 to 1.00 determined as of the end of any quarter of the fiscal year of the
Parent ending on December 31, 2009.

2.2 Limitation on Waiver. Except for the waiver set forth above in Section 2.1,
nothing contained herein shall otherwise be deemed a consent to any violation
of, or a waiver of compliance with, any term, provision or condition set forth
in any of the Loan Documents or a consent to or waiver of any other or future
violations, breaches, Defaults or Events of Default.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and the Initial Guarantors expressly re-makes, in favor of
the Agent and the Lenders, each of the representations and warranties set forth
in Article IV of the Credit Agreement and in the other Loan Documents and made
by it and represents and warrants that all such representations and warranties
remain true and correct.

ARTICLE IV

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Initial Guarantors, the Lenders and the Agent does
hereby adopt, ratify and confirm the Credit Agreement, as amended hereby, and
each of the other Loan Documents to which it is a party and acknowledges and
agrees that the Credit Agreement, as amended hereby, and each of the other Loan
Documents to which it is a party is and remains in full force and effect.
Furthermore, each of the Borrower, the Initial Guarantors, the Lenders and the
Agent acknowledges and agrees that, as of the Effective Date, the Borrowing Base
is $17,000,000 and the Monthly Reduction Amount is $1,000,000 (with the first
reduction of such Borrowing Base amount by operation of such Monthly Reduction
amount occurring on April 1, 2009), each of which shall remain at the relevant
amount until redetermined in accordance with the provisions of Section 2.10 of
the Credit Agreement; provided, however, it is agreed that, for a period of 60
days only following execution by the Borrower, the Parent or any of the other
Initial Guarantors of a letter of intent or memorandum of understanding for the
sale of assets of the Borrower, the Parent or any of the other Initial
Guarantors for consideration (after payment of reasonable and customary costs of
the transaction) sufficient to enable satisfaction of the

 

- 3 -



--------------------------------------------------------------------------------

condition to the extension of the Commitment Termination Date, pursuant to
Section 2.6 of the Credit Agreement, set forth in clause (b) in the fourth
sentence of Section 2.6 of the Credit Agreement, the Monthly Reduction Amount
shall be $0 and that, upon the expiration of such 60 day period, the Monthly
Reduction Amount shall again be $1,000,000.

ARTICLE V

MISCELLANEOUS

5.1 Successors and Assigns. This Waiver shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.

5.2 Rights of Third Parties. Except as provided in Section 5.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

5.3 Counterparts. This Waiver may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable as of the Effective Date upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Waiver containing a set
of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Waiver by each necessary
party hereto and shall constitute one instrument.

5.4 Integration. This Waiver constitutes the entire agreement among the parties
hereto with respect to the subject hereof. All prior understandings, statements
and agreements, whether written or oral, relating to the subject hereof are
superseded by this Waiver.

5.5 Severability. In the event that any one or more of the provisions contained
in this Waiver shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Waiver.

5.6 Governing Law. THIS WAIVER SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICTS OF LAW.

(Signatures appear on following pages)

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver under Credit
Agreement to be duly executed and delivered, as of the Effective Date, by their
proper and duly authorized officers.

 

BORROWER: GASTAR EXPLORATION USA, INC. By:  

/s/ J. RUSSELL PORTER

 

J. Russell Porter

  President INITIAL GUARANTORS: GASTAR EXPLORATION LTD. By:  

/s/ J. RUSSELL PORTER

 

J. Russell Porter

  President and   Chief Executive Officer GASTAR EXPLORATION NEW SOUTH
WALES, INC. By:  

/s/ J. RUSSELL PORTER

 

J. Russell Porter

  President

(Signatures continue on following pages)

 

- 5 -



--------------------------------------------------------------------------------

GASTAR EXPLORATION VICTORIA, INC. By:  

/s/ J. RUSSELL PORTER

 

J. Russell Porter

  President GASTAR EXPLORATION TEXAS, INC. By:  

/s/ J. RUSSELL PORTER

 

J. Russell Porter

  President GASTAR EXPLORATION TEXAS, LP By:   Gastar Exploration Texas LLC,  
its General Partner   By:  

/s/ J. RUSSELL PORTER

   

J. Russell Porter

   

President

GASTAR EXPLORATION TEXAS LLC By:  

/s/ J. RUSSELL PORTER

 

J. Russell Porter

  President

(Signatures continue on following page)

 

- 6 -



--------------------------------------------------------------------------------

AGENT: AMEGY BANK NATIONAL ASSOCIATION,
as Agent By:  

/S/ A. STEPHEN KENNEDY

Name:   A. Stephen Kennedy Title:   Senior Vice President LENDER: AMEGY BANK
NATIONAL ASSOCIATION By:  

/S/ A. STEPHEN KENNEDY

Name:   A. Stephen Kennedy Title:  

Senior Vice President

 

- 7 -